DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the Application filed on 03/11/2020.
Claim(s) 1-21 is/are currently pending and have been examined.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 15 of copending Application No. 16/784018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For reference, the following table matches the primary limitations of claim 1 of application 16/784018 with the similar limitations of claim 1 of the instant application (differences highlighted in bold type).


	

Claim 1 of 16/784018
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising: providing a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor; wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto;
A method for facilitating real-time item-specific application of a gift card balance to a purchase within a collaborative gift card network, comprising: providing a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; a short-term memory; and a processor; wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto;
establishing a customer-service communicative connection with a computer system operated by a customer-service entity;
establishing a bank card processor communicative connection with a bank card processor computer system;
customer-service communicative connection, a request for issuance of a promotional offer to a customer, the request for issuance of a promotional offer comprising a promotional offer amount;
receiving, over the bank card processor communicative connection, an electronic communication comprising a gift card number and information identifying a retailer where the gift card number was provided as at least partial payment for a purchase
creating an individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount;	
storing the gift card numbers and associated gift card amounts in the long-term memory store with an association between each gift card number and its associated gift card amount and
generating a list of gift card numbers and associated gift card amounts;
assigning the individualized promotional offer to the request for issuance of a promotional offer;
information identifying one or more items for which use of the gift card number and its associated gift card amount is authorized
storing, in the long-term memory store, information associated with the individualized promotional offer
storing, in the long-term memory store, information relating to one or more items for which use of a gift card is authorized;

transmitting the one-time-use bank card number over the customer-service communicative connection to the computer system operated by the customer-service entity
automatically transmitting, over the retailer communicative connection to the retailer computer system, information authorizing the retailer where the gift card number was provided as at least partial payment to apply the gift card amount to the purchase only when the purchase includes the one or more items for which use of the gift card number and its associated gift card amount is authorized


Claim 1 of the present application recites a method of establishing a customer-service communicative connection with a customer-service entity, receiving a request for issuance of a promotion with promotional offer amount included, issuing a promotional offer using a single use bank card account number, assigning this request to the offer, and storing and transmitting the offer and bank card number  while claim 1 of application 16/784018 recites similar language with narrower recitations, such as partial payment elements.  For example, the different elements include “issuance and use of promotional offers in a customer relationship management environment, comprising,” (receiving an electronic communication comprising gift card numbers, Claim 1, 16/784018) “customer-service communicative connection with a computer system operated by a customer-service entity,” (a bank card processor network for communicating among merchants/payment processors, Claim 1, 16/784018) “customer-service communicative connection, a request for issuance of a promotional offer to a customer, the request for issuance of a promotional offer comprising a promotional offer amount,” (receipt of a gift card number linked to the promotion amount, Claim 1, 16/784018) “creating an individualized promotional offer comprising a one-time-use bank card number,” (16/784018 does not disclose single use cards, however Ritorto discloses single use card systems (SUFACN) in [0053]; the motivation to combine is to provide a more secure system for providing promotional offers), “assigning the individualized promotional offer to the request for issuance of a promotional offer,” (associating a gift card amount with the offer amount, Claim 1, 16/784018) “individualized promotional offer,” (authorizing the gift card for specific purposes, Claim 1, 16/784018) and “transmitting the one-time-use bank card number over the customer-service communicative connection to the computer system operated by the customer-service entity.” (Transmitting the previously referenced one-time use data, to the retailer systems for a purchase, Claim 1, 16/784018 and Ritorto [0053]).  Even though there are differences in the wording between each set of claims, the differences do not render the claim sets patentably distinct from each other because the more narrow elements will naturally correlate to the more broadly claimed elements.


Claims 1, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/921057 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For reference, the following table matches the primary limitations of claim 1 of application 16/921057 with the similar limitations of claim 1 of the instant application.


	

Claim 1 of 16/921057
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising: providing a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor; wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto;
A method for facilitating merchant- and item-specific redemption of a serialized promotional offer to a purchase, comprising: providing a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long term memory, short-term memory; and a processor; wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto
establishing a customer-service communicative connection with a computer system operated by a customer-service entity;
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks
receiving, over the customer-service communicative connection, a request for issuance of a promotional offer to a customer, the request for issuance of a promotional offer comprising a promotional offer amount;

creating an individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount;	
associating a one-time-use unique bank card number with the promotional offer, wherein the unique bank card number includes the unique BIN
assigning the individualized promotional offer to the request for issuance of a promotional offer;
associating a unique bank identification number (BIN) with the promotional offer in the long-term storage, whereby the unique BIN falls within a range of BINs accepted by the merchant
storing, in the long-term memory store, information associated with the individualized promotional offer
storing, in the long-term memory store, information relating to a promotional offer, one or more items for which use of the promotional offer is authorized, and a merchant where redemption of the promotional offer is authorized;
storing the unique bank card number in the long-term memory store with the promotional offer
transmitting the one-time-use bank card number over the customer-service communicative connection to the computer system operated by the customer-service entity
transmitting the unique bank card number to a consumer for the consumer to use in redeeming the promotional offer in a purchase including one or more of the one or more items for which use of the promotional offer is authorized



Claim 1 of the present application recites a method of establishing a customer-service communicative connection with a customer-service entity, receiving a request for issuance of a promotion with promotional offer amount included, issuing a promotional offer using a single use bank card account number, assigning this request to the offer, and storing and transmitting the offer and bank card number  while claim 1 of application 16/921057 recites similar language with narrower recitations, such as partial payment elements.  For example, the different elements include “issuance and use of promotional offers in a customer relationship management environment, comprising,” (creation and use of single use promotional offers, the use of such an offer is interpreted as a customer relationship management environment, Claim 1 16/921057) “customer-service communicative connection with a computer system operated by a customer-service entity,” (customer-service entities are interpreted as an entity engaged in selling directly to a customer, Claim 1 16/921057) “receiving, over the customer-service communicative connection, a request for issuance of a promotional offer to a customer, the request for issuance of a promotional offer comprising a promotional offer amount,” (does not explicitly disclose the receiving of a request for promotional offers, however Ritorto discloses receiving requests for promotional offers [0044], the motivation to combine is to provide a more secure system for providing promotional offers) “creating an individualized promotional offer comprising,” (creating single use promotional cards, Claim 1 16/921057) “assigning the individualized promotional offer to the request for issuance of a promotional offer,” (assigning value to the promotional cards, Claim 1 16/921057, Ritorto discloses linking them to the user [0043]; same TSM as above) “associated with the individualized promotional offer,” (associating the one time use account with the promotional offer, Claim 1 16/921057) and “one-time-use bank card number over the customer-service communicative connection to the computer system operated by the customer-service entity.” (Single use card numbers, Claim 1 16/921057). Even though there are differences in the wording between each set of claims, the differences do not render the claim sets patentably distinct from each other because the more narrow elements will naturally correlate to the more broadly claimed elements.

Claims 1, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/503994 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For reference, the following table matches the primary limitations of claim 1 of application 16/503994 with the similar limitations of claim 1 of the instant application.


	

Claim 1 of 16/503994
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising: providing a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor; wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto;
A method for preventing fraud in the promotional offer industry, comprising








establishing a customer-service communicative connection with a computer system operated by a customer-service entity;
determining that a consumer operating a consumer computing device is eligible to receive a promotional offer

receiving, over the customer-service communicative connection, a request for issuance of a promotional offer to a customer, the request for issuance of a promotional offer comprising a promotional offer amount;
receiving from the consumer computing device over the communications network an indication of interest in the promotional offer

creating an individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount;	
associating a one-time-use unique bank card number with the promotional offer

assigning the individualized promotional offer to the request for issuance of a promotional offer;
allocating payment for redemption of the promotional offer
storing, in the long-term memory store, information associated with the individualized promotional offer
transmitting to the consumer computing device over an electronic communications network information about the promotional offer;
transmitting the one-time-use bank card number over the customer-service communicative connection to the computer system operated by the customer-service entity
transmitting the bank card number to the consumer computing device as an accepted promotional offer, whereby the consumer is enabled to use the bank card number at a point of sale to redeem the accepted promotional offer
receiving, over the communications network, an indication that the bank card number was used at the point of sale to redeem the accepted promotional offer



A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising: providing a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor; wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto,” (Claim 1, 16503994 does not explicitly disclose this element, however Ritorto 2012/0143759 discloses each of these elements as cited in the rejection below.  The motivation to combine is to provide a more secure system for providing promotional offers) “establishing a customer-service communicative connection with a computer system operated by a customer-service entity,” (a consumer focused system for providing promotions is interpreted to be for the purposes of customer service, Claim 1, 16503994) “receiving, over the customer-service communicative connection, a request for issuance of a promotional offer to a customer, the request for issuance of a promotional offer comprising a promotional offer amount,” (receiving an indication of interest is similar to receiving a request, Claim 1, 16503994) “creating an individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount,” (associating a one-time-sue card for the promotional offer, Claim 1, 16503994) “assigning the individualized promotional offer to the request for issuance of a promotional offer,” (allocating a payment amount from the one-time-use card for the promotion, Claim 1, 16503994) “storing, in the long-term memory store, information associated with the individualized promotional offer,” (associating the promotional offer with the single use card, Claim 1, 16503994) and “transmitting the one-time-use bank card number over the customer-service communicative connection to the computer system operated by the customer-service entity” (transmitting the bank card number to complete a purchase, Claim 1, 16503994).  Even though there are differences in the wording between each set of claims, the differences do not render the claim sets patentably distinct from each other because the more narrow elements will naturally correlate to the more broadly claimed elements.

Claims 1, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/503999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For reference, the following table matches the primary limitations of claim 1 of application 16/503999 with the similar limitations of claim 1 of the instant application.


	

Claim 1 of 16/503999
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising: providing a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor; wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto;
A method performed in a server system for facilitating improved, rapid settlement in the promotional offer industry, comprising





establishing a customer-service communicative connection with a computer system operated by a customer-service entity;

receiving, over the customer-service communicative connection, a request for issuance of a promotional offer to a customer, the request for issuance of a promotional offer comprising a promotional offer amount;
using the server system to transmit  the bank card number to a consumer computing device over an electronic communications network as a received promotional offer, whereby a consumer operating the consumer computing device is enabled to use the bank card number at a point of sale to redeem the received promotional offer
creating an individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount;	
causing a server system to associate a one-time-use unique bank card number with an initial promotional offer, whereby each initial promotional offer is uniquely associated with a single one-time-use unique bank card number, thereby ensuring that each initial promotional offer can only be electronically redeemed a single time
assigning the individualized promotional offer to the request for issuance of a promotional offer;
allocating payment for redemption of the received promotional offer within one week of receipt of the indication that the bank card number was used at the point of sale
storing, in the long-term memory store, information associated with the individualized promotional offer

transmitting the one-time-use bank card number over the customer-service communicative connection to the computer system operated by the customer-service entity
receiving, at the server system and over the electronic communications network, an indication from a point-of-sale electronic device that the bank card number was used at the point of sale to redeem the received promotional offer

Claim 1 of the present application recites a method of establishing a customer-service communicative connection with a customer-service entity, receiving a request for issuance of a promotion with promotional offer amount included, issuing a promotional offer using a single use bank card account number, assigning this request to the offer, and storing and transmitting the offer and bank card number  while claim 1 of application 16/503999 recites similar language with narrower recitations, such as partial payment elements.  For example, the different elements include “A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising: providing a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor; wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto,” (Claim 1, 16503994 does not explicitly disclose this element, however Ritorto 2012/0143759 discloses each of these elements as cited in the rejection below.  The motivation to combine is to provide a more secure system for providing promotional offers) “establishing a customer-service communicative connection with a computer system operated by a customer-service entity,” (a consumer focused system for providing promotions is interpreted to be for the purposes of customer service, Claim 1, 16503994) “receiving, over the customer-service communicative connection, a request for issuance of a promotional offer to a customer, the request for issuance of a promotional offer comprising a promotional offer amount,” (receiving an indication of interest is similar to receiving a request, Claim 1, 16503994) “creating an individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount,” (associating a one-time-sue card for the promotional offer, Claim 1, 16503994) “assigning the individualized promotional offer to the request for issuance of a promotional offer,” (allocating a payment amount from the one-time-use card for the promotion, Claim 1, 16503994) “storing, in the long-term memory store, information associated with the individualized promotional offer,” and “transmitting the one-time-use bank card number over the customer-service communicative connection to the computer system operated by the customer-service entity” (transmitting the bank card number to complete a purchase, Claim 1, 16503994).  Even though there are differences in the wording between each set of claims, the differences do not render the claim sets patentably distinct from each other because the more narrow elements will naturally correlate to the more broadly claimed elements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-21 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 1, 10, and 15 are directed to a method/process.  A process is a statutory category for patentability.
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1 includes the following limitations:
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising: 
providing a network-connected server, the server comprising: 
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; 
a long-term memory store;
short-term memory; and 
a processor; 
wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto;
establishing a customer-service communicative connection with a computer system operated by a customer-service entity; 
receiving, over the customer-service communicative connection, a request for issuance of a promotional offer to a customer, the request for issuance of a promotional offer comprising a promotional offer amount;  Page 56 of 65Docket No. 30275.9
creating an individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount; 
assigning the individualized promotional offer to the request for issuance of a promotional offer; 
storing, in the long-term memory store, information associated with the individualized promotional offer; and
transmitting the one-time-use bank card number over the customer-service communicative connection to the computer system operated by the customer-service entity.  
Claim 10 includes the following limitations:
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising:
providing a network-connected computing device, the computing device comprising:
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks;
a long-term memory store;
short-term memory; and
a processor;

wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto;
establishing a promotional offer communicative connection with a computer system operated by a promotional offer entity;
requesting, over the promotional offer communicative connection, issuance of an individualized promotional offer comprising a promotional offer amount;
receiving, over the promotional offer communicative connection, the individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount;
establishing a customer communicative connection with a computer system operated by a customer; and
transmitting the one-time-use bank card number over the customer communicative connection to the computer system operated by the customer.
Claim 15 includes the following limitations:
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising:
providing a network-connected server, the server comprising:
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks;
a long-term memory store;
short-term memory; and
a processor
wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto;
establishing a manufacturer communicative connection with a computer system operated by a manufacturer;
establishing a promotional offer communicative connection with a promotions provider;
providing a customer relationship management interface to the computer system operated by the manufacturer using the manufacturer communicative connection;
receiving, over the manufacturer communicative connection through the customer relationship management interface, a manufacturer request for issuance of a promotional offer to a customer, the manufacturer request for issuance of a promotional offer comprising a promotional offer amount;
transmitting a promotions provider request for issuance of the promotional offer to the promotions provider, the promotions provider request for issuance of the promotional offer comprising the promotional offer amount;
receiving an individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount from the promotions provider; and
transmitting the one-time-use bank card number over the manufacturer communicative connection to the computer system operated by the manufacturer.
Examiner notes: The above underlined claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of receiving a request for a promotion amount, assigning that promotion to a bank card number, storing the promotional data,  and then transmitting the number over the network, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0011]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
As such, the Examiner concludes that claims 1, 10, and 15 recite an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1 includes the following limitations:
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising: 
providing a network-connected server, the server comprising: 
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; 
a long-term memory store;
short-term memory; and 
a processor; 
wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto;
establishing a customer-service communicative connection with a computer system operated by a customer-service entity; 
receiving, over the customer-service communicative connection, a request for issuance of a promotional offer to a customer, the request for issuance of a promotional offer comprising a promotional offer amount;  Page 56 of 65Docket No. 30275.9
creating an individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount; 
assigning the individualized promotional offer to the request for issuance of a promotional offer; 
storing, in the long-term memory store
transmitting the one-time-use bank card number over the customer-service communicative connection to the computer system operated by the customer-service entity.  
Claim 10 includes the following limitations:
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising:
providing a network-connected computing device, the computing device comprising:
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks;
a long-term memory store;
short-term memory; and
a processor;
wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto;
establishing a promotional offer communicative connection with a computer system operated by a promotional offer entity;
requesting, over the promotional offer communicative connection, issuance of an individualized promotional offer comprising a promotional offer amount;
receiving, over the promotional offer communicative connection, the individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount;
establishing a customer communicative connection with a computer system operated by a customer; and
transmitting the one-time-use bank card number over the customer communicative connection to the computer system operated by the customer.
Claim 15 includes the following limitations:
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising:
providing a network-connected server, the server comprising:
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks;
a long-term memory store;
short-term memory; and
a processor;
wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto;
establishing a manufacturer communicative connection with a computer system operated by a manufacturer;
establishing a promotional offer communicative connection with a promotions provider;
providing a customer relationship management interface to the computer system operated by the manufacturer using the manufacturer communicative connection;
receiving, over the manufacturer communicative connection through the customer relationship management interface, a manufacturer request for issuance of a promotional offer to a customer, the manufacturer request for issuance of a promotional offer comprising a promotional offer amount;
transmitting a promotions provider request for issuance of the promotional offer to the promotions provider, the promotions provider request for issuance of the promotional offer comprising the promotional offer amount;
receiving an individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount from the promotions provider; and
transmitting the one-time-use bank card number over the manufacturer communicative connection to the computer system operated by the manufacturer.
These additional elements are not indicative of integration into a practical application because:
Regarding the “network connected server,” “server”, “one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor,” and “communications module” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-9, 11-14, and 16-21 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo,
As discussed above in Step 2A Prong Two, the elements “network connected server,” “server”, “computer network,” and “a memory,” and the “computer system” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2-9, 11-14, and 16-21 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ritorto (US 2012/0143759).
Claim 1. 
Ritorto discloses:
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising (issue a promotional offer from a seller within a payment handling system, see [0043]; see also single use account numbers (SUFACN) used for promotions [0053]; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]): 
providing a network-connected server, the server comprising (server, see [0032]): 
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks (network based communication components see [0032]; see also examples of communications, [0007]); 
a long-term memory store (memory and storage, see [0128]);
short-term memory; and (memory and storage, see [0128])
a processor (processor, see [0128]); 
wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto (components of the devices coupled together to perform these functions, see [0128, 0130]);
establishing a customer-service communicative connection with a computer system operated by a customer-service entity (establishing communications between the different entities such as payment platforms and merchants, see [0041]; wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]); 
receiving, over the customer-service communicative connection, a request for issuance of a promotional offer to a customer (the user may request a discount/single use code and then use the code, see [0044]), the request for issuance of a promotional offer comprising a promotional offer amount (the promotion for a specified free item or free service with purchase of the particular product or service, see [0043] see also [0044] disclosing the process by which a user may request a discount/single use code and then use the code, see also [0056] tying a specific amount to the one-time user code);  Page 56 of 65Docket No. 30275.9
creating an individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount (provide a single user bank card number for the specified amount (discount amount or free item); the SUFACN having been created by the system, see [0043]); 
assigning the individualized promotional offer to the request for issuance of a promotional offer (link the promotion to the single use card for the specified recipient for a specified product/service, in a specified amount, see [0043]; see also [0044] disclosing the process by which a user may request a discount/single use code and then use the code); 
storing, in the long-term memory store, information associated with the individualized promotional offer (storing the single use code, see [0056]); and
transmitting the one-time-use bank card number over the customer-service communicative connection to the computer system operated by the customer-service entity (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043]).  
Claim 2. 
Ritorto teaches all of the claimed limitations of claim 1 above; Ritorto further  discloses:
storing, in the long-term memory store, information identifying one or more items for which use of the individualized promotional offer is authorized (the SUFACN is linked to a specific product, service, or offer, see [0043]) along with an association between the one-time-use bank card number and its associated assigned value (the SUFACN is associated to a specific value (a discount or free item), see [0043]) and the information identifying one or more items for which use of the individualized promotional offer is authorized (SUFACN associated to the product, service, or offer, see [0043]); 
establishing a bank card processor communicative connection with a bank card processor computer system (the financial transaction platform (FTP) linking the merchant/store/user/card processor, see item 306 figure 3, [0006]; see also [0041] disclosing the connections among the FTP and the merchants/consumers); 
establishing a retailer communicative connection with a retailer computer system (FTP establishes connections among the merchants/consumers, see [0041])); 
receiving, over the bank card processor communicative connection (the FTP, see [0039]), an electronic communication comprising the bank card number and information identifying a retailer where the bank card number was provided (using the SUFACN  as at least partial payment for a purchase (the SUFACN can be used as a full payment, an element of a discount, or multiple SUFACNs can be applied for the purchase, demonstrating the potential for partial payment, see [0043]); and 
automatically transmitting (synchronize the PCD with the FTP is a form of automatically transmitting, see [0039]; see further disclosure on the synchronization process in [0047]), over the retailer communicative connection to the retailer computer system (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043]), information authorizing the retailer where the bank card number was provided as at least partial payment (the SUFACN can be used as a full payment, an element of a discount, or multiple SUFACNs can be applied for the purchase, demonstrating the potential for partial payment, see [0043]) to apply the bank card amount to the purchase only when the purchase Page 57 of 65Docket No. 30275.9includes the one or more items for which use of the bank card number and its associated assigned value is authorized (the SUFACN is only authorized for the specific product/service, in a specific transaction, see [0057]).  
Claim 3. 
Ritorto teaches all of the claimed limitations of claim 1 above; Ritorto further  discloses:
wherein the customer-service entity (wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]) is selected from the group consisting of a manufacturer, customer-service support team, and a customer relationship management provider (entities engaged in customer service roles may be from merchants, sellers, manufacturers, and payment processors, see [0043]).  
Claim 4. 
Ritorto teaches all of the claimed limitations of claim 1 above; Ritorto further  discloses:
wherein the request for issuance of a promotional offer (supply an offer or discount to a user in the form of a single use code/card, see [0043]; after receiving a request for said offer, see [0044]),  comprises a request associated with a customer relationship management effort selected from the group consisting of a customer recovery effort, a customer loyalty reward, and a customer engagement opportunity (merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]).  
Claim 7. 
Ritorto teaches all of the claimed limitations of claim 1 above; Ritorto further  discloses:
wherein the individualized promotional offer is issued on demand (the user may initiate the generation of a SUFACN when desired, see [0044]).  
Claim 9. 
Ritorto teaches all of the claimed limitations of claim 1 above; Ritorto further  discloses:
establishing a bank card processor communicative connection system (the financial transaction platform (FTP) linking the merchant/store/user/card processor, see item 306 figure 3, [0006]; see also [0041] disclosing the connections among the FTP and the merchants/consumers); 
receiving, over the bank card processor communicative connection, a confirmation that the one-time-use bank card number was presented to a retailer as part of a purchase transaction (using the SUFACN within the FTP to facilitate a transaction between the purchaser and the seller confirming a payment, see [0039]; see also transmitting an approval message, see [0055]); and 
facilitating transfer of the assigned value to a recipient selected from the group consisting of (facilitating payment, with a SUFACN, from an account of a purchaser to an account of :
the retailer (seller/merchant, see [0043]); and 
a customer loyalty account of the customer (consumer accounts including gift cards, akin to a loyalty account to a specific merchant, see [0039], see also [0043] for additional examples of accounts).  
Claim 10. 
Ritorto discloses:
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising (issue a promotional offer from a seller within a payment handling system, see [0043]; see also single use account numbers used for promotions [0053]; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]):
providing a network-connected computing device, the computing device comprising (server, see [0032]): 
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks  (network based communication components see [0032]; see also examples of communications, [0007]); 
a long-term memory store (memory and storage, see [0128]);
short-term memory; and (memory and storage, see [0128])
a processor (processor, see [0128]); 
wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto (components of the devices coupled together to perform these functions, see [0128, 0130]); 
establishing a promotional offer communicative connection with a computer system operated by a promotional offer entity establishing communications between the different entities such as payment platforms and merchants, see [0041]; wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship); 
requesting, over the promotional offer communicative connection (supply an offer or discount to a user in the form of a single use code/card, see [0043]; see also [0053] for additional detail on this issuance/redemption of the promotional offer), issuance of an individualized promotional offer comprising a promotional offer amount (the promotion for a specific amount, such as a free item or an amount of a discount, see [0043] see also [0044] disclosing the process by which a user may request a discount/single use code and then use the code); 
receiving, over the promotional offer communicative connection, the individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount (provide a single user bank card number for the specified amount (discount amount or free item), see [0043]; the user may request a discount/single use code and then use the code, see [0044]); 
establishing a customer communicative connection with a computer system operated by a customer establishing communications between the different entities such as payment platforms and merchants, see [0041]; wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship); and  Page 60 of 65Docket No. 30275.9
transmitting the one-time-use bank card number over the customer communicative connection to the computer system operated by the customer (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043]).  
Claim 11. 
Ritorto teaches all of the claimed limitations of claim 10 above; Ritorto further  discloses:
storing, in the long-term memory store, information identifying one or more items for which use of the individualized promotional offer is authorized  (the SUFACN is linked to a specific product, service, or offer, see [0043]); and 
transmitting the information identifying one or more items for which use of the individualized promotional offer is authorized to the computer system operated by the promotional offer entity (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043]).  
Claim 12. 
Ritorto teaches all of the claimed limitations of claim 10 above; Ritorto further  discloses:
wherein requesting issuance of a promotional offer (supply an offer or discount to a user in the form of a single use code/card, see [0043]; after receiving a request for said offer, see [0044]) comprises transmitting a request associated with a customer relationship management effort selected from the group consisting of a customer recovery effort, a customer loyalty reward, and a customer engagement opportunity (merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]).  
Claim 13. 
Ritorto teaches all of the claimed limitations of claim 10 above; Ritorto further  discloses:
wherein the individualized promotional offer is issued on demand (the user may initiate the generation of a SUFACN when desired, see [0044]).  
Claim 14. 
Ritorto teaches all of the claimed limitations of claim 10 above; Ritorto further  discloses:
wherein the individualized promotional offer is issued in advance (SUFACN issued by the merchant prior to using it for purchase, see [0043])   and the one-time-use bank card number is transmitted over the customer communicative connection on demand (the user may initiate the generation of a SUFACN when desired, see [0044]).  
Claim 15. 
Ritorto discloses:
A method for facilitating issuance and use of promotional offers in a customer relationship management environment, comprising (issue a promotional offer from a seller within a payment handling system, see [0043]; see also single use account numbers used for promotions [0053]; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]): 
providing a network-connected server, the server comprising (server, see [0032]): 
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks(network based communication components see [0032]; see also examples of communications, [0007]); 
a long-term memory store (memory and storage, see [0128]);
short-term memory; and (memory and storage, see [0128])
a processor (processor, see [0128]); 
wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto thereto (components of the devices coupled together to perform these functions, see [0128, 0130]); 
establishing a manufacturer communicative connection with a computer system operated by a manufacturer entity (establishing communications between the different entities such as payment platforms and merchants, see [0041]; wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, ; 
establishing a promotional offer communicative connection with a promotions provider  (establishing communications between the different entities such as payment platforms and merchants, see [0041]; wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer/manufacturing service relationship); 
providing a customer relationship management interface (web based financial transaction system, see [0044]; see also UI [0079]) to the computer system operated by the manufacturer using the manufacturer communicative connection (communication system between the parties (merchant/manufacturer/customer), see [0043]); 
receiving, over the manufacturer communicative connection through the customer relationship management interface(web based financial transaction system, see [0044]; see also UI [0079]), a manufacturer request for issuance of a promotional offer to a customer, the manufacturer request for issuance of a promotional offer comprising a promotional offer amount (generate a discount code using a single use account number, this promotional offer may be generated by the customer, merchant, manufacturer, or financial entity, see [0043, 0044]) ;  Page 62 of 65Docket No. 30275.9
transmitting a promotions provider request for issuance of the promotional offer to the promotions provider, the promotions provider request for issuance of the promotional offer comprising the promotional offer amount (link the promotion to the single use card for the specified recipient for a specified product/service, in a specified amount, see [0043]; see also transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043]);
receiving an individualized promotional offer comprising a one-time-use bank card number (the user may request a discount/single use code and then use the code, see [0044]; see also [0053] for additional detail on this issuance/redemption of the and an assigned value equal to the promotional offer amount from the promotions provider (the promotion for a specific amount, such as a free item or an amount of a discount, see [0043]); and 
transmitting the one-time-use bank card number over the manufacturer communicative connection to the computer system operated by the manufacturer (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043]).  
Claim 16. 
Ritorto teaches all of the claimed limitations of claim 15 above; Ritorto further  discloses:
receiving, over the manufacture communicative connection, information identifying one or more items for which use of the individualized promotional offer is authorized (the SUFACN is linked to a specific product, service, or offer, the offer originating with the manufacturer, see [0043]); and 
transmitting, over the promotional offer communicative connection, the information identifying one or more items for which use of the individualized promotional offer is authorized (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043]).  
Claim 17. 
Ritorto teaches all of the claimed limitations of claim 15 above; Ritorto further  discloses:
wherein the manufacturer request for issuance of a promotional offer (supply an offer or discount to a user in the form of a single use code/card, the request may come from a manufacturer, see [0043]; after receiving a request for said offer, see [0044]) comprises a request associated with a customer relationship management effort selected from the group consisting of a customer recovery effort, a customer loyalty reward, and a customer engagement opportunity  (merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, .  
Claim 20. 
Ritorto teaches all of the claimed limitations of claim 15 above; Ritorto further  discloses:
wherein the individualized promotional offer is issued on demand (the user may initiate the generation of a SUFACN when desired, see [0044]).  
	

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 5, 6, 8, 18, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ritorto (US 2012/0143759), in view of Georgoff (US 2015/0134431).
Claim 5. 
Ritorto teaches all of the claimed limitations of claim 1 above; Ritorto further  discloses:
receiving notification of redemption of the individualized promotional offer (receipt of an approval message upon transacting with the SUFACN, see [0053]; see also [0055, 0015] for additional examples); 
Ritorto does not explicitly disclose:
updating the information associated with the individualized promotional offer in the long- term memory store to reflect redemption of the individualized promotional offer; and 
transmitting a status update of offer redemption to the computer system operated by the customer-service entity using the customer-service communicative connection.  
Georgoff teaches:
updating the information associated with the individualized promotional offer in the long- term memory store to reflect redemption of the individualized promotional offer (updating the status of an offer to show that it has been redeemed, see figure 15 and [0161]); and 
transmitting a status update of offer redemption to the computer system operated by the customer-service entity using the customer-service communicative connection (transmitting the data from updated codes back to the processor, see [0162], to remove the redeemed codes from the list [0163]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff. 
Claim 6. 
The combination of Ritorto and Georgoff teaches all of the claimed limitations of claim 5 above.
Ritorto does not explicitly disclose:
wherein the status update of offer redemption is transmitted to the computer system operated by the customer-service entity immediately after the notification of redemption of the individualized promotional offer is received 
Georgoff teaches:
wherein the status update of offer redemption is transmitted to the computer system operated by the customer-service entity immediately after the notification of redemption of the individualized promotional offer is received (the online transaction data, including the redemption data, is sent back to the processor at the time of the transaction, see [0162]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff. 
Claim 8. 
Ritorto teaches all of the claimed limitations of claim 1 above.  Ritorto further discloses:
transmitting the list of available promotional offers to the computer system operated by the customer-service entity (merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088])
Ritorto does not explicitly disclose (underlined):
creating a list of available promotional offers; and
transmitting the list of available promotional offers to the computer system operated by the customer-service entity; 
wherein the request for issuance of the promotional offer to the customer comprises a selection of one of the list of available promotional offers.  
Georgoff teaches (underlined):
creating a list of available promotional offers (providing an interface with a list of promotional offers, see [0045]); and
transmitting the list of available promotional offers to the computer system operated by the customer-service entity (transmit the list of offers between user and publishing computer system, see [0045]); 
wherein the request for issuance of the promotional offer to the customer comprises a selection of one of the list of available promotional offers (user selection of offer using interaction elements such as buttons, see [0045]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff. 
Claim 18. 
Ritorto teaches all of the claimed limitations of claim 15 above; Ritorto further  discloses:
storing information associated with the individualized promotional offer in the long-term memory store  (the SUFACN is linked to a specific product, service, or offer, see [0043]);  Page 63 of 65Docket No. 30275.9
receiving notification of redemption of the individualized promotional offer (receipt of an approval message upon transacting with the SUFACN, see [0053]; see also [0055, 0015] for additional examples); 
Ritorto does not explicitly disclose:
updating the information associated with the individualized promotional offer in the long- term memory store to reflect redemption of the individualized promotional offer; and 
transmitting a status update of offer redemption to the computer system operated by the manufacturer using the manufacturer communicative connection.  
Georgoff teaches:
updating the information associated with the individualized promotional offer in the long- term memory store to reflect redemption of the individualized promotional offer (updating the status of an offer to show that it has been redeemed, see figure 15 and [0161]); and 
transmitting a status update of offer redemption to the computer system operated by the manufacturer using the manufacturer communicative connection (transmitting the data from updated codes back to the processor, see [0162], to remove the redeemed codes from the list [0163]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff. 
Claim 19. 
The combination of Ritorto and Georgoff teaches all of the claimed limitations of claim 18 above.
Ritorto does not explicitly disclose:
wherein the status update of offer redemption is transmitted to manufacturer immediately after the notification of redemption of the individualized promotional offer is received 
Georgoff teaches:
wherein the status update of offer redemption is transmitted to manufacturer immediately after the notification of redemption of the individualized promotional offer is received (the online transaction data, including the redemption data, is sent back to the processor at the time of the transaction, see [0162]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff. 
Claim 21. 
Ritorto teaches all of the claimed limitations of claim 15 above; Ritorto further  discloses:
transmitting the list of available promotional offers to the computer system operated by the manufacturer through the customer relationship management interface (merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088].  Further, the manufacturer is an entity that will interact with the consumer directly, see [0043]); 
Ritorto does not explicitly disclose (underlined portions):
creating a list of available promotional offers; and 
transmitting the list of available promotional offers to the computer system operated by the manufacturer through the customer relationship management interface; 
wherein the manufacturer request for issuance of the promotional offer to the customer comprises a selection of one of the list of available promotional offers
Georgoff teaches (underlined portions):
creating a list of available promotional offers (providing an interface with a list of promotional offers, see [0045]); and 
transmitting the list of available promotional offers to the computer system operated by the manufacturer through the customer relationship management interface (transmit the list of offers between user and publishing computer system, see [0045]); 
wherein the manufacturer request for issuance of the promotional offer to the customer comprises a selection of one of the list of available promotional offers (user selection of offer using interaction elements such as buttons, see [0045]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff. 

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to providing incentives via single use payment methods and tracking thereof.
U.S. Pub No. 2020/0005346 to Geogoff disclosing methods of tracking and distributing single use offers.
U.S. Pub No. 2015/0254704 to Kothe disclosing methods of mobile offer creation and tracking.
U.S. Pub No. 2015/0112774 to Georgoff disclosing methods of providing single use offers.
U.S. Patent No. 10,909,568 to Georgoff disclosing tracking offers across multiple channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached Monday – Friday between 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                                        02/15/2021